PER CURIAM.
Appellant seeks reversal of a conviction of grand larceny on the ground that the State failed to establish that the property allegedly stolen had a value of $100.00 or more at the time of the theft.
At trial the only evidence produced by the State as to the value of the stolen property was testimony as to the cost of similar property when newly purchased or when leased out on a yearly basis. A necessary element of proof to establish guilt of the charge of grand larceny is the taking of property of a value of $100.00 or more at the time of the taking. Lambert v. State, 111 So.2d 68 (Fla.App.1st, 1969). The State admits in its brief that appellant’s point is well taken and we agree. Todd v. State, 187 So.2d 908 (Fla.App.3rd, 1966); Adams v. State, 242 So.2d 723 (Fla.App.1st, 1971).
Accordingly, the judgment entered below is reversed and the cause is remanded with directions to the trial court to enter judgment and sentence on the lesser included *518offense of petit larceny. Section 924.34, Florida Statutes Annotated.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.